 



EXHIBIT 10.2
AMENDMENT
TO
CUSTODY AGREEMENT
     THIS AMENDMENT (“Amendment”) is made this the 19th day of February, 2008,
and shall modify and amend the terms of that certain Custody Agreement (the
“Custody Agreement”) dated March 8, 2007, between Triangle Mezzanine Fund LLLP
(“Customer”) and U.S. Bank National Association (“Custodian”).
RECITALS:
     WHEREAS, Custodian presently maintains a custody account for certain
securities and other investments of Customer, including cash, (the “Custody
Account”); and
     WHEREAS, Customer and Custodian desire to amend the existing Custody
Agreement.
     NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the parties agree as follows, effective as of the
date hereof:
AMENDMENT:
     1. Securities, Cash and Other Assets. The term “Assets,” as defined in the
Custody Agreement, shall include, without limitation, (i) common and preferred
stocks, bonds, corporate loans, call options, put options, debentures, notes,
bank certificates of deposit, bankers’ acceptances, mortgage-backed securities
or other loans, obligations, and any certificates, receipts, warrants or other
instruments or documents representing rights to receive, purchase or subscribe
for the same, or evidencing or representing any other rights or interests
therein (collectively, “Securities”), (ii) cash, including, without limitation,
proceeds from any issuance of Customer’s common stock, and all payments of
income, payments of principal and capital distributions received by Customer
with respect to the Securities, cash or other Assets and (iii) any similar
property or assets that Custodian has the facilities to clear and to service.
The term “Securities” shall refer only to original documentation, and shall not
include photocopies or electronic copies of such documentation.
     2. Account. The “Account,” as defined in the Custody Agreement, shall carry
all Assets of Customer delivered (or caused to be delivered) by Customer to
Custodian at any time during the period of this Agreement.
     3. Instructions from Customer.

  i.   Customer shall certify or cause to be certified to Custodian in writing
the names and specimen signatures of all persons authorized to give
instructions, notices, or other communications on behalf of Customer.     ii.  
Customer may give instruction, notices or other communication called for by this
the Custody Agreement or this Amendment to Custodian in writing, or by telecopy,
telex, telegram, electronic mail or other type of electronic communication
acceptable to Custodian (“Instructions”). Unless otherwise expressly provided,
all Instructions shall continue in full force and effect until canceled or
superseded. Customer may give and Custodian may accept oral instructions on an
exception basis; provided, however, that Customer shall

 



--------------------------------------------------------------------------------



 



      promptly confirm any oral communications in writing or by telecopy or
other means permitted hereunder. Customer will hold Custodian harmless for the
failure of Customer to send confirmation in writing, the failure of such
confirmation to conform to the telephone instructions received or Custodian’s
failure to produce such confirmation at any subsequent time. Custodian may
electronically record any instruction given by telephone, and any other
telephone discussions with respect to the Account.

  iii.   Custodian may, without liability, rely upon and act in accordance with
any Instruction that Custodian using ordinary care believes in good faith has
been given by Customer.     iv.   Custodian may at any time request Instructions
from Customer and may await such Instructions without incurring liability.
Custodian has no obligation to act in the absence of such requested
Instructions, but may, however, without liability take such action as it deems
appropriate to carry out the purposes of the Custody Agreement and this
Amendment.

     4. Manner of Holding Securities. Subject to any Instructions from Customer,
Custodian shall hold or cause to be held all Securities in the name of either
(i) Customer, including any subsidiaries of Customer, or (ii) Custodian.
     5. Actual Collection Required. Custodian shall not be liable for, or
considered to be the custodian of, any Assets belonging to Customer or any money
represented by a check, draft or other instrument for the payment of money,
until Custodian or its agents actually receive such Assets. Once Custodian
receives any Assets of Customer, it is at that point deemed to have custody of
such Assets for the benefit of Customer.
     6. Custodian Not a Fiduciary. The parties intend that Custodian shall not
be considered a fiduciary of the Account. Accordingly, Custodian shall have no
power to make decisions regarding any policy, interpretation, practice or
procedure with respect to the Account, but shall perform the ministerial and
administrative functions described in this Amendment and the Custody Agreement
as provided herein and therein and within the framework of policies,
interpretations, rules, practices and procedures made by Customer as the same
shall be reflected in instructions to Custodian from Customer.
     7. Reporting. Section 2.3 of the Custody Agreement is hereby replaced in
its entirety by the following language: “Custodian shall furnish Customer, as
part of the services for which Custodian charges its basic fee hereunder, with
periodic Account statements (not less frequently than monthly) reflecting all
Asset transactions in the account during the reporting period and ending Asset
holdings.”
     8. Custody Agreement Terms. Except as expressly modified by this Amendment,
the terms and conditions of the Custody Agreement shall remain in full force and
effect.
     9. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same Amendment.
(the remainder of this page left intentionally blank)

2



--------------------------------------------------------------------------------



 



(signature page to Amendment to Custody Agreement)
     IN WITNESS WHEREOF, the parties have duly executed and delivered this
Amendment on the date and year first written above.

            TRIANGLE MEZZANINE FUND LLLP
      By:   New Triangle GP, LLC         Its: General Partner            By:  
Triangle Capital Corporation         Its: Manager            By:   /s/ Garland
S. Tucker, III         Name:   Garland S. Tucker, III        Its: President and
CEO     

            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Patricia Bonnemere         Name:   Patricia Bonnemere       
Its: Vice President   

3